Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s preliminary amendment filed on 20 March 2020 has been entered. No claims have been amended.  Claims 1-35 have been cancelled.  Claims 36-42 have been added.  Claims 36-42 are still pending in this application, with only claims 36 and 42 being independent.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 March 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (US 2011/0162586; hereinafter ‘Ho’).

Regarding claim 36, Ho discloses a pet exercise apparatus comprising: a running module (figs. 1-8), including a pet exercise space part (at least 1, figs. 1-8) formed therein and a gaze inducing part (2, at least figs. 1-8) provided on the inner circumferential surface to induce the gaze of the pet (wherein the illumination pattern of the light 2 is on the inner circumferential surface); and a support module (3, at least figs. 1-8) supporting the running module (1) so that the running module (1) is rotatable according to the motion of the pet.

Regarding claim 37, Ho discloses the running module (1) includes a main body part (at least 14 and the surface on which it rests) having an exercise space (11, at least figs. 1-8) part formed therein, formed in a curved surface (as seen in the figures), and provided with the gaze inducing part (2) on an inner circumferential surface thereof (as indicated above the illumination pattern is formed on the pattern); and a plate part (12, at least figs. 1-8) which blocks one side of the main body part (as seen in at least figs. 1-8).

Claims 36 and 38-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice (US 2012/0024237; hereinafter ‘Rice’).
Regarding claim 36, Rice discloses a pet exercise apparatus (100) comprising: a running module (102, at least figs. 1a-1c) including a pet exercise space part (at least 124, see at least figs. 1a-1c) formed therein and a gaze inducing part (at least 144, see at least fig. 1c) provided on the inner circumferential surface to induce the gaze of the pet (at least fig. 2 supports the 

Regarding claim 38, Rice discloses a control module (at least 106, as seen in at least fig. 1b, as disclosed in at least paragraph [0028]) which control an operation of the gaze inducing part according to the rotational speed of the running module, so that the gaze inducing part is turned on or off depending on the rotational speed of the running module (as disclosed in at least paragraphs [0040, 0042, and 0045]).

Regarding claim 39, Rice discloses a control module (at least 106, as seen in at least fig. 1b, as disclosed in at least paragraph [0028]) controlling an operation of the gaze inducing part (as disclosed in at least paragraphs [0040, 0042, and 0045]); and a terminal (not shown) including a display part receiving and displaying motion data (MD) of the rotary module (while it is not shown, Rice clearly discloses a terminal, such as a user’s phone, to view information about their pet’s usage, see at least paragraph [0043]).

Regarding claim 40, Rice discloses a sensing module (at least 156, at least fig. 2) provided in the running module or the support module and sensing the pet entering/exiting the exercise space part (as disclosed in at least paragraph [0044]).

Regarding claim 41, Rice discloses a gaze inducing part control module which controls the operation of the gaze inducing part so that the gaze inducing part emits light in a .

Allowable Subject Matter
Claim 42 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 42, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for structural arrangement of a pet exercise apparatus comprising a light emitting module that transmits light to the inside of the rotary housing through the light discharge hole, wherein the light emitting module includes a case part protruding transparently or translucently from the inner circumferential surface of the support housing; and a light emitting medium part filled in the case part to generate light, in combination with each and every remaining limitations of the claims.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as disclosing similar pet exercise apparatus; however, none disclose, teach, or render obvious the specifically called for structural arrangement of a light 
Forest (US 2011/0283953)
Dharmesh (US 2019/0141955)
Harada et al. (US 2019/0191667)
Howard (US 4,088,094)
Hall (US 6,500,097)
Barfield (US 8,161,913)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719.  The examiner can normally be reached on MTWF 1pm-6pm and R 2pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875